Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
The application has been amended as follows: 
Claim 1. A method of converting photosensitive layers of dry and solid thermoplastic photopolymer 
obtaining a first dry thermoplastic photopolymer film comprising:
a removable release layer,
a first dry thermoplastic photopolymer layer, and
a first transparent support layer;
then, removing the removable release layer from the first dry thermoplastic photopolymer and leaving behind the first dry thermoplastic photopolymer layer the first transparent support layer;
hot-laminating  the first dry thermoplastic photopolymer layer to a build pad such that the lamination results in a first photopolymer film comprising:
the build pad,
the first dry thermoplastic photopolymer layer, and
the first transparent support layer;
selectively exposing the first dry thermoplastic photopolymer layer through the first transparent support layer with digital light processing (DLP) for 20 to 30 seconds, thereby creating a cured portion of the first dry thermoplastic photopolymer layer,
removing the first transparent support layer from the first dry thermoplastic photopolymer layer,

hot-laminating  a second dry photopolymer film, comprising: 
a second dry thermoplastic photopolymer layer and
a second transparent support layer
to the first dry thermoplastic photopolymer layer with the cured portion, thereby creating a stack comprising:
the build pad,
the first dry photopolymer layer with the cured portion,
a second dry thermoplastic photopolymer layer, and 
a second transparent support layer; 
selectively exposing the second dry photopolymer layer through the second transparent support layer with digital light processing (DLP) for 20 to 30 seconds, thereby creating an external dry thermoplastic photopolymer layer with a cured portion;
removing the second transparent support layer from the external dry thermoplastic photopolymer layer; 
repeating the process of hot-laminating a subsequent dry photopolymer film to the external dry thermoplastic photopolymer layer, selectively exposing the subsequent dry photopolymer layer through the subsequent transparent support layer with digital light processing (DLP) for 20 to 30 seconds, and removing the subsequent transparent support layer until the cured portions of the stack forms a three-dimensional object with unexposed, uncured, and dry thermoplastic photopolymer portions.

submitting the three-dimensional object with unexposed, uncured, and dry thermoplastic photopolymer portions to final processing by melting the unexposed, uncured, and dry thermoplastic photopolymer layers, thereby producing the three-dimensional object with an unexposed, uncured, and dry thermoplastic photopolymer residue; and .
then, treating the three-dimensional object with aqueous or solvent wash-out to remove the unexposed, uncured, and dry thermoplastic photopolymer residue; and
treating the three-dimensional object with UV-light, heating, or cooling to harden the three-dimensional object.
Claim 2. (Currently Amended) The method of Claim 1, wherein selectively exposing the first, second, or subsequent dry thermoplastic photopolymer layer occurs prior to 
Claim 3. (Currently Amended) The method of Claim 1, wherein the 
the first, second, or subsequent transparent support layer and
the first, second, or subsequent transparent thermoplastic photopolymer layer
between them.  
Claim 4. (Cancelled)
Claim 5. (Cancelled)
Claim 6. (Cancelled)
Claim 7. (New) The method of Claim 1, wherein the first, second, or subsequent dry thermoplastic photopolymer layers have an MFI of at least 10 grams/10 minutes at 140 ᵒC. 

Reasons for Allowance
Claim(s) 1-3 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-3 and 7 have been allowed because the prior art does not anticipate under 35 U.S.C § 101(a)(1) and/or 102(a)(2)  or make obvious under 35 U.S.C § 103 the invention of method of converting photosensitive layers of dry and solid thermoplastic photopolymer film into a three dimensional object comprising:
selectively exposing the first dry thermoplastic photopolymer layer through the first transparent support layer with digital light processing (DLP) for 20 to 30 seconds
submitting the three-dimensional object with unexposed, uncured, and dry thermoplastic photopolymer portions to final processing by melting the unexposed, uncured, and dry thermoplastic photopolymer layers, thereby producing the three-dimensional object with an unexposed, uncured, and dry thermoplastic photopolymer residue; and .
then, treating the three-dimensional object with aqueous or solvent wash-out to remove the unexposed, uncured, and dry thermoplastic photopolymer residue
The closest prior art of record are as follows:
KOTLER (US-20190263054-A1) teaches the dry thermoplastic photopolymer layers, transparent support layer, digital light processing, build pad, three-dimensional object, and a final process of developing; however, KOTLER is silent to a thermal and chemical development 
FAN (US-20030180655-A1) teaches the dry thermoplastic photopolymer layers, release layer, transparent release layer, dry thermal development process (Paragraph(s) 0006); however, FAN does not teach a dry thermal development process coupled with a chemical development process to remove the uncured dry thermoplastic residue. Further, FAN is silent to an otherwise removable release layer that does not have to be heated for removal. This is in contrast to the immediate application where the thermoplastic photopolymer films comprise a removable loose release, photopolymer, and transparent layers.
HANNUM (US-20110039211-A1) teaches a process of wet and dry development and actinic radiation (one of which could be DLP); however, HANNUM seems to indicate that these solvents are applied prior to thermal development (Paragraph(s) 0045). Further, the release layer of the photopolymer film appears to be secured through permanent means, thus not being fully removable (Paragraph(s) 0028). This is in contrast to the immediate specification teaches that layers are not joined and that thermal development precedes chemical development.
MCLEAN (US-20070218409-A1) teaches DLP (abstract) and a release layer, photopolymer layer, and transparent layer; however, MCLEAN teaches that these are integral, meaning they are not fully removable. Further, there is not an explicit process of thermal processing followed by solvent processing (Paragraph(s) 0046). MCLEAN does not teach the benefit to performing a thermal bulk removal of the uncured portions followed by a solvent washout for residue removal. Further, the photopolymer layer as taught by MCLEAN is of liquid composition. This is in contrast to the immediate specification teaches dry and solid thermoplastic photopolymer films and layers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743